 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for RUBEN RODRIGUEZ
 5

 6                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,                  ) No. 11-296 JAM
 8
                     Plaintiff,                     )
 9                                                  ) STIPULATION AND [PROPOSED]
            v.                                      ) ORDER FOR TRAVEL TO MEXICO,
10                                                  ) AND TEMPORARY RETURN
                                                    ) OF U.S. PASSPORT
11
     RUEBN RODRIGUEZ,                               ) Date:
12
                                                    ) Time:
                     Defendant.                     ) Judge: Hon. Magistrate Allison Claire
13   ================================)
14
            Mr. Rodriguez’s special conditions of pre-trial release are found in ECF document 624.
15

16
     Special Condition 6 limits his travel to the Eastern District of California. Special Condition precludes

17   him from obtaining a passport or travel documents. Judge Mendez previously signed a travel order,
18   ECF document 670, permitting Ruben Rodriguez to travel to Mexico from December 15, 2017,
19
     through December 26, 2017. Judge Delaney signed an order, pursuant to a stipulation between the
20
     parties, allowing Mr. Rodriguez to travel to Mexico to see his family from June 6, 2018, through
21
     June 10, 2018. (See ECF 742.) On each occasion Mr. Rodriguez timely returned to Sacramento
22

23   and surrendered his United States passport to the Court.

24          Mr. Rodriguez is once again requesting to travel to Mexico to visit his wife and daughters
25
     over the holidays from Sunday, December 23, 2018, through Wednesday, January 2, 2019.
26

27

28




                                                      -1-
 1           The parties agree that the Court may temporarily return to Mr. Rodriguez his United States
 2
     Passport at any time after the signing of this order. Mr. Rodriguez will return the passport to the Court
 3
     no later than Monday, January 7, 2019.
 4
             IT IS HEREBY STIPULATED AND AGREED between the defendant Ruben Rodriguez,
 5

 6   by and through his undersigned defense counsel, and the United States of America, by and through

 7   its counsel, Assistant U.S. Attorney Brian A. Fogerty, that Mr. Rodriguez may, with the permission
 8
     of his Pretrial Services Officer, and pursuant to such conditions as required by the Pretrial Services
 9
     Officer, travel to Mexico between December 23, 2018, and January 2, 2019, to visit his family and
10
     travel back to the United States (Pre-Trial Services will not monitor Mr. Rodriguez while he is in
11

12
     Mexico).

13           Mr. Rodriguez departs Sacramento for Mexico at 2:59 p.m. on December 23, 2018. His
14   return flight is scheduled to land in Sacramento at 2:29 p.m. on January 2, 2019. It is further
15
     stipulated that Mr. Rodriguez must check-in with his Pretrial Services Officer as required by the
16
     Pretrial Services Officer.
17

18
             The Pretrial Services Officer may return Mr. Rodriguez’s passport to him any time after

19   the date of this Order (or to CJA attorney Long to provide to Mr. Rodriguez). Mr. Rodriguez is

20   ordered to surrender the passport to the Pretrial Services Officer the day after his return to the
21
     United States and no later than Monday, January 7, 2019.
22
             I have spoken to PTS Melissa Haberer. She is neutral concerning the issue of returning Mr.
23
     Rodriguez’s United States passport to him for the purpose of this proposed trip to Mexico.
24

25
     Dated: December 12, 2018                                Respectfully submitted,
26
                                                             /s/ Michael D. Long
27
                                                             MICHAEL D. LONG
28                                                           Attorney for Ruben Rodriguez


                                                       -2-
 1

 2
     Dated: December 12, 2018                              McGREGOR SCOTT
 3                                                         United States Attorney

 4                                                         /s/ Brian Fogerty
                                                           BRIAN FOGERTY
 5
                                                           Assistant U.S. Attorney
 6
                                   [PROPOSED] ORDER
 7
            GOOD CAUSE APPEARING AND HAVING BEEN SHOWN, IT IS SO ORDERED.
 8

 9          The Court hereby orders the temporary return to Mr. Rodriguez of his United States
     passport. The passport is returned to him after the date of this order. Mr. Rodriguez may travel to
10
     Mexico from December 23, 2018, through January 2, 2019. Mr. Rodriguez must return his
11
     passport to the Court on or before January 7, 2019.
12

13   Dated: December 13, 2018

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                    -3-
